Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 9/13/2021 overcome all the rejections set forth in the previous Office Action. Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive particularly in regard to the newly added claims. The Office has thoroughly reviewed Applicants' arguments which are moot in view of the new ground(s) of rejections necessitated by the amendments filed by the Applicant(s). 
Examiner initiated an interview in order to expedite the prosecution but did not reach an agreement with applicant’s representative to resolve the remaining issues. See interview summary for details. 
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted. 
Shoenfeld et al., US 20200019681 A1, published on January 16, 2020, filed on July 11, 2018, hereinafter Shoenfeld.
Fu et al., CN 205563614 U, published on September 7, 2016 (machine translation), hereinafter Fu.  
Liu et al., US 20180302564 A1, published on October 18, 2018, hereinafter Liu.
Nakamura et al., US 20200160081 A1, published on May 21, 2020, effectively filed on July 31, 2018, hereinafter Nakamura.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld in view of Fu.
Regarding claim 21, Shoenfeld discloses a face recognition system (Fig. 1), comprising: 
a thermal sensor configured to acquire and output a thermal image with a first field of view; (“a thermal imaging camera 32” in Fig. 1 ([0021]) and “the thermal (or infrared) image data obtained from camera 32 (block [109])” ([0025]). The claimed “first field of view” is implied by the thermal imaging camera 32 outputting a thermal image.)
an image sensor configured to acquire and output an image frame with a second field of view; (“a visible light imaging camera 30” in Fig. 1 ([0021]) and “the camera or visual spectrum imager 30 to capture an image of the face of the user” for “the facial recognition procedure” ([0025]). The claimed “second field of view” is implied by the visible light imaging camera 30 outputting a visual light image.) and 
a processor configured to (“A computer-based controller 16 is here shown within the cabinet 10, and contains a face-recognition software functionality 18 for processing digital images of a user's face taken in visible light and one taken in infrared as a thermal image.” ([0019]).)
perform a face recognition according to the image frame, (“The image is compared with a library of face image data for authorized users, e.g., assigned staff nurse and pharmacy personnel, and if there is a match with an authorized user's face (block [108]) the procedure continues to test the visual light image with the thermal (or infrared) image data obtained from camera 32 (block [109]). If there is no face match found the procedure returns to the start or ready state.” ([0025])) and 
perform a living body recognition according to a regional heat distribution in the thermal image corresponding to facial features of a face image in the image frame, (“If the authorized user is actually present, then the thermal image from the thermal imaging camera 32 should match the expected image data obtained from the visual light image from camera 30.” ([0027]))

Fu: [0059])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shoenfeld’s disclosure with Fu’s teachings by combining the face recognition system (from Shoenfeld) with the technique of calculating the temperature difference between high and low temperature regions in the thermal image to confirm a fake object (from Fu) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the face recognition system would still work in the way according to Shoenfeld and the technique of calculating the temperature difference between high and low temperature regions in the thermal image to confirm a fake object would continue to function as taught by Fu. In fact, Fu's technique of calculating the temperature difference between high and low temperature regions in the thermal image to confirm a fake object would provide a practical and alternative implementation of the face recognition system from Shoenfeld and would enable a much more flexible face recognition system due to an additional way of implementation. 
Therefore, it would have been obvious to combine Shoenfeld with Fu to obtain the invention as specified in claim 21. 
Regarding claim 23, Shoenfeld {modified by Fu} discloses the face recognition system as claimed in claim 21, wherein the processor is configured to perform a two-dimensional face recognition but not configured to perform a three-dimensional face recognition. (Shoenfeld: the performed face recognition procedure as described in [0025] is a two-dimensional face recognition procedure.) 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld {modified by Fu} as applied to claim 21 discussed above and further in view of Liu.
Regarding claim 22, which depends on claim 21, Shoenfeld {modified by Fu} does not disclose explicitly but Liu teaches, in the analogous art of image processing when multi-modal imaging techniques such as visual light imaging and thermal imaging are involved, wherein the first field of view is larger than or equal to the second field of view. (Liu: [0134]. “The image capturing device 102 can include a sensor, e.g., of thermal imaging, with a larger field of view (FOV) relative to the other sensor(s), and a sensor, e.g., of color imaging, with a smaller field of view (FOV) than the other sensor(s).”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shoenfeld {modified by Fu}’s disclosure with Liu’s teachings by combining the face recognition system (from Shoenfeld {modified by Fu}) with the technique of using a thermal sensor with a larger field of view than that of a color image sensor (from Liu) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the Liu: [0134]), can be used by the face recognition system from Shoenfeld {modified by Fu}. 
Therefore, it would have been obvious to combine Shoenfeld {modified by Fu} with Liu to obtain the invention as specified in claim 22. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld {modified by Fu} as applied to claim 21 discussed above and further in view of Nakamura.
Regarding claim 24, Shoenfeld {modified by Fu} discloses the face recognition system as claimed in claim 21, wherein the processor is configured to Shoenfeld: steps 108-109 of Fig. 2 and [0025]. See also discussions in regard to claim 21.) Even though the thermal sensor 32 of Shoenfeld {modified by Fu} could have been turned on “after identifying that the image frame contains the face image” as claimed, there is no explicit disclosure from Shoenfeld {modified by Fu}.
Nakamura: steps 023 and 014 in Fig. 4 and [0064-0065].) As explained by Nakamura’s disclosure, doing so will reduce the power consumption of the face authentication process. (Nakamura: [0065].)
In light of the above discussions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shoenfeld {modified by Fu}’s disclosure with Nakamura’s teachings by combining the face recognition system (from Shoenfeld {modified by Fu}) with the technique of turning on the thermal sensor after identifying that the color image contains a face (from Nakamura) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the face recognition system would still work in the way according to Shoenfeld {modified by Fu} when the thermal sensor is turned on after identifying that the color image contains a face and the technique of turning on the thermal sensor after identifying that the color image contains a face would continue to function as taught by Nakamura. In fact, with the inclusion of Nakamura's technique of turning on the thermal sensor after identifying that the color image contains a face, the face recognition system would be much better and more efficient since turning on the thermal sensor after identifying that the color image contains a face can reduce the power consumption of the face recognition system from Shoenfeld {modified by Fu}. (Nakamura: [0065].)
. 

Allowable Subject Matter
Claims 1-4 and 26-29 are allowed.
Claim 5 is objected to as being dependent upon rejected base claim 21 but would be allowable if rewritten in independent form including all of the limitations of the base claim 21 and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujiwara et al. (US 20150033304 A1): “[0025] It is preferable that the control method further includes: a step of determining whether or not a region of a face included in the first image data is larger than a predetermined size; and a step of permitting access to the application on the condition that the region of the face has been determined to be larger than the predetermined size.”
De Haan et al. (US 20160343135 A1): “[0006] FIG. 1 provides two examples of how a living tissue detection technique should successfully operate. In the left hand image, a human face and an artificial face are present face on to the camera, and only the human face should be identified (despite the artificial face having similar physical appearance features to the human face), as indicated by the dashed box and outline of the area corresponding to living skin tissue. In the right hand image, a human face and an artificial face are present side on to the camera, and only the human face should be identified.”
Ryuto et al. (US 20080304718 A1): “[0075] In the above described embodiment, the face detection unit 53 may detect only a main subject(s) from the inputted image P.sub.i. Specifically, a face region having an area larger than a predetermined threshold may be detected, classifiers obtained through machine learning which do not detect faces other than front-oriented faces may be used, or a face region having a degree of reliability, which indicates a probability of each detected region being the face (such as output values from the classifiers or a degree of similarity to a template representing a face), greater than a predetermined threshold may be detected.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669